Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Sept. 7, 2022 has been received and entered.
Currently, Claims 18-21 are pending.  Claims 18-21 are examined on the merits.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant's arguments filed Sept. 7, 2022 have been fully considered but they are not persuasive. 

Election/Restrictions
Applicant’s election of dimethylbutanol, cardiovascular disease, angina, blood in the reply filed on Feb. 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21, 6/11/20, 2/18/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment

Claim Rejections - 35 USC § 102


Claim(s) 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napimoga et al. (2010, J Pharmacy and Pharmacology, 62: 809-820) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
	
Napimoga et al. teaches a method of treating ulcer using a crude hydroalcoholic extract of M. laevigata (1000 mg/kg) (page 816, left column, paragraph 3).  Although the method of inhibiting the conversion of choline to trimethylamine and reducing TMAO level, biological activities is not taught, the same plant extract, extracted with alcohol, and used in an individual would inherently lead to the method of inhibiting the conversion of choline to trimethylamine and reducing TMAO level and improving condition associated with the conversion of choline to TMA in an individual because the same plant extract and concentration are used.  The extracting solvent established is ethanol: water (1:1 v/v) (page 811, left column, paragraph 4).  Mikania laevigata and M. glomerate, popularly known as ‘guaco’ have a long history of use (Abstract).  Animal weights that are less than 1 kg would adjust to less than 1000 mg extract, which can include about 1 microgram to 500 mg.  The same extract would comprise the chemical of Claim 18 because the same plant and solvent would yield the same ingredients in the extract.  The method of preventing would be inherently taught by the same plant extract, extracted with alcohol, and used in an individual would inherently lead to the method of inhibiting the conversion of choline to trimethylamine and reducing TMAO level because the same plant extract and concentration are used.  The method of treatment would inherently mean there is an elevated level of TMAO in blood, plasma, serum, or urine because a medical condition inherently has changed biological normality, which can be reflected by biological abnormality such as changes in the conditions in Claim 19.

Response to Arguments
Applicant argues that the reference does not teach inhibiting the conversion of choline to trimethylamine (TMA) and reducing TMAO level in an individual.
In response to Applicant’s argument, the claims are drawn toward a method of inhibiting the conversion of choline to trimethylamine (TMA) and reducing TMAO level in an individual by administering the claimed compound.  The broadest reasonable interpretation is a mechanism occurring in an individual with the administration of the effective amount of (2-hydroxyethyl) dimethylsulfoxonium.  Therefore, any prior art that teaches an administration of amounts of the compound that effective would be prior art for the claimed invention.  Napimoga et al. teaches a method of treating ulcer using a crude hydroalcoholic extract of M. laevigata (1000 mg/kg) (page 816, left column, paragraph 3).  The hydroalcoholic extract of M. laevigata would inherently contain 2-hydroxy dimethylsulfoxonium because the same plant extracted in the same manner described in the Specification [0032] would have the same compound. The 1000 mg/kg extract of M. laevigata is the effective amount enough to inhibit the conversion of choline to trimethylamine (TMA) and reducing TMAO level in an individual because the dose desired is taught in the Specification [0055].
Applicant argues that the use for treating an ulcer does not lead to inhibiting the conversion of choline to trimethylamine (TMA) and reducing TMAO level in an individual.
In response to Applicant’s argument, the treatment of ulcer will lead to inhibiting the conversion of choline to trimethylamine (TMA) and reducing TMAO level in an individual because the Specification teaches gut bacteria affects the level of choline and TMA [0052].  The extract of Mikania inhibit choline metabolism by gut microbiota resulting in reduction in the formation of TMA to TMAO [0053].  Ulcer patients have elevated gut bacteria, which affects the level of choline and TMA.  Those suffering from ulcer would have elevated level of TMAO in blood, plasma, serum or urine.  

 Applicant argues that Mikania guaco includes many complex individual components and there is no disclosure to use (2-hydroxyethyl) dimethylsulfoxobium.
In response to Applicant’s argument, the claims are drawn toward a composition comprising (2-hydroxyethyl) dimethylsulfoxobium.  The “comprising” language is open ended and does not exclude other ingredients in the composition.  The hydroalcoholic extract of M. laevigata would inherently contain 2-hydroxy dimethylsulfoxonium because the same plant extracted in the same manner described in the Specification [0032] would have the same compound.


Double Patenting
Claims 18-19 are directed to the same invention as that of claims 10 and 11 of commonly assigned Application No. 16/675267. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Application No. 16/675267 claimed:
10. A method of inhibiting the conversion of choline to trimethylamine (TMA) and reducing TMAO level in an individual comprising administering to the individual a composition comprising (2-hydroxyethyl) dimethylsulfoxonium; wherein the composition is administered in an amount effective to inhibit formation of trimethylamine (TMA) from choline in the individual. 
11. The method of claim 10, comprising administering the composition to an individual having an elevated level of TMAO in blood, plasma, serum, or urine, and combinations thereof. 
The same subject matter for Claims 18-19 are recited above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No.TBA (Application No. 16/675267). Although the claims at issue are not identical, they are not patentably distinct from each other because the addition of concentration for 50% inhibition is an inherent property that is in Claim 20.  Claim 21 recites that 50% inhibition reduced cell viability to 10 % or lower.  The active chemical is (2-hydroxyethyl) dimethylsulfonium.  The same chemical would have the same physical and biological effect.
These are inherent characteristics that are part of the biological activities of the chemical.  The same chemical would have the same 50% inhibition concentration and the same reduced cell viability.  One of ordinary skilled in the art would know the biological activities are the same for the same chemical.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655